Citation Nr: 1110380	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  04-15 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a dental disorder other than for teeth #1, 7, 9, 10, 18, 31, and 32 for VA compensation purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to December 1945. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 decision of the Boston, Massachusetts, Department of Veterans Affairs (VA) Regional Office (RO).

In December 2006, the Board denied the Veteran's claim for service connection for a dental disorder for VA compensation purposes.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2009 memorandum decision, the Court vacated the Board's determination and remanded the matter for further adjudication.  In January 2010, the Board remanded the issue of entitlement to service connection for a dental disorder other than for teeth #1, 7, 9, 10, 18, 31, and 32 for VA compensation purposes for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

As noted by the Board in January 2010, review of the claims folder indicates that, by an August 1948 rating action, the RO granted service connection for teeth #1, 7, 9, 10, 18, 31, and 32.  This grant appears to have been rendered for VA compensation purposes as it lists "0%" on the sheet.  Specifically, in the letter notifying the Veteran of that decision, the RO also informed him that, "[i]f at any time . . . [he was] in need of dental treatment," he should contact the local VA Chief of Dental Service for an appointment.  See 38 C.F.R. § 17.161(c) (which stipulates that the significance of a finding that a dental condition is due to service trauma is that a veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of a timely application and one-time treatment).  A subsequent rating in 1949 was noted as being for outpatient treatment purposes only.  Importantly, beginning with the rating decision dated in August 2008, the RO 
began carrying forward the conclusions from the August 1948 rating decision 
and listed teeth #1, 7, 9, 10, 18, 31, & 32 as being "injured by trauma in service".  Consequently, the Board has defined the issue currently on appeal as entitlement to service connection for a dental disorder other than for teeth #1, 7, 9, 10, 18, 31, & 32 for VA compensation purposes.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has dental disorder other than for teeth #1, 7, 9, 10, 18, 31, and 32 as a result of being hit in the face by a rifle butt during combat service.  The trauma to the face is conceded.  The remaining question is whether any current dental disorder other than those stated above is the result of the in-service trauma.  

In January 2010, the Board remanded this case so that the Veteran could be afforded a VA examination.  An opinion was to be offered as to whether any current dental disorder was consistent with the conceded in-service blunt trauma to the face when the Veteran was hit by a rifle butt during combat service in Europe in 1945.  

The Veteran was afforded a VA examination in April 2010.  The examiner noted that teeth #1, 3, 12, 13, 14, 16, 17, 29, and 32 were missing.  It was also noted that maxillary and mandibular midlines did not coincide.  The Veteran had no bone loss of the mandible, maxilla or hard palate.  There was loss of alveolar bone related to the loss of teeth.  In the section for the examiner's opinion, she noted that the Veteran was already eligible for dental treatment as he was rated as unemployable.  It was also noted that the Board's determination regarding this claim will not change the level of dental care the Veteran receives.  In closing, the examiner wrote that the Veteran should receive consideration for compensation because the VA clearly denied him the care for which he was eligible.  

The above opinion does not adequately address the matter at hand - whether the Veteran has any current dental disorders (other than the teeth listed above) that are related to the trauma to the face he incurred during service.  Thus, this examination report is inadequate.  The Board also notes that it is not deciding the Veteran's eligibility for treatment, but instead whether the Veteran warrants compensation for dental disability.  These are two wholly different questions and entitlement to eligibility for dental treatment does not negate the need to address the issue of compensation.  

In December 2010, a different VA dentist examined the Veteran and reviewed the April 2010 examination report.  The dentist noted that the Veteran was in satisfactory dental health.  The dentist further stated that he "[does] not feel that [the Veteran] has a dental disability or qualifies for compensation and pension."  This examination report is also inadequate.  The Veteran clearly has some dental disorders as he is missing multiple teeth.  Moreover, it is unclear whether the finding that maxillary and mandibular midlines did not coincide represents malunion or nonunion.  Therefore, an opinion as to whether a dental disability is related to service is needed.  As to the dentist's comment that he did not feel that the Veteran qualifies for compensation and pension, this is a conclusory statement with no supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Thus, the opinion is not helpful as to resolving the issue before the Board.  Again, the pertinent inquiries here are what current dental disorders the Veteran has, and whether any of these disorders are related to the blunt trauma to the face the Veteran suffered during service.  

As the medical opinions in this case are inadequate, the Veteran should be scheduled for another VA examination.  Specific instructions for the examiner are detailed below.  A clearly stated rationale for all opinions must be included in the examiner's final report or the report will be considered inadequate.  

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.

While the Veteran was provided with additional notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in March 2010, he still has not been properly notified of the need for competent evidence of a relationship between either a dental disorder of a tooth (other than teeth #1, 7, 9, 10, 18, 31, and 32) or periodontal tissues-and his combat trauma.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Issue the Veteran a corrective VCAA notice letter with regard to his claim for service connection for a dental disorder other than for teeth #1, 7, 9, 10, 18, 31, and 32 for VA compensation purposes.  The letter should specifically inform the Veteran of the need for competent evidence of a relationship between either a dental disorder other than teeth #1, 7, 9, 10, 18, 31, and 32-and his combat trauma.

2.  Thereafter, schedule the Veteran for a VA dental examination to determine the nature, extent, and etiology of any dental disorder other than for teeth #1, 7, 9, 10, 18, 31, & 32 that he may have.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies should be conducted.  All pertinent pathology found on examination should be noted in the report of the evaluation.

After examination and review of the record, the examiner should: 
(a) List all current dental disorders other than teeth #1, 7, 9, 10, 18, 31, & 32.

(b) Comment on the significance of the April 2010 finding that the maxillary and mandibular midlines do not coincide, to include stating whether there is malunion or nonunion of the mandible or maxilla.

(c) For each missing tooth other than teeth #1, 7, 9, 10, 18, 31, & 32, comment on whether such resulted from loss of substance of the body of the maxilla or mandible due to trauma or disease.  

(d) For each dental disorder diagnosed on examination, express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder is consistent with the conceded in-service blunt trauma to the face when the Veteran was hit by a rifle butt during combat service in Europe in 1945. 

(e) Complete rationale should be given for all opinions.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



